Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Response to Amendment
In the amendment dated 02/09/2022, the following occurred: Claims 1, 15 and 17 have been amended; and claim 16 has been cancelled.
Claims 1-15 and 17 are pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/070583 filed on 8/14/2017, which claims priority to EP16184673.8 filed on 8/18/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 17 recite “following communication of… injection of the short acting insulin medicament dosage” when such communication of an indication of injection was never received. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 15 and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 15 and 17 fall into one of the statutory categories (i.e., system or process or manufacture). The identified abstract idea is (claim 15 being representative):
performing,
at […] comprising […] and […], steps of:
Storing, […]:
A standing insulin regimen, wherein the standing insulin regimen comprises a bolus insulin medicament dosage regimen with a short acting insulin medicament and a basal insulin medicament dosage regimen with a long acting insulin medicament;
a bolus duration of action profile for the short acting insulin medicament that is characterized by a duration of the short acting insulin medicament, and
a basal duration of action profile for the long acting insulin medicament that is characterized by a duration of the long acting insulin medicament,
executing, on the […], based on instructions […], steps of:
identifying and establishing a connection […] associated with the subject and used by the subject to apply the standing insulin regimen;
obtaining a first data set […] used by the subject to apply the standing insulin regimen, the first data set comprising a plurality of insulin medicament records over a time course, each respective insulin medicament record in the plurality of medicament records comprising:
(i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens,
(ii) a respective type of insulin medicament injected into the subject from one of (a) the short acting insulin medicament and (b) the long acting insulin medicament, and
(iii) a corresponding electronic injection event timestamp within the time course that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event; and
responsive to receiving an indication of the prospective meal event associated with the subject at a given time t0 :
obtaining an equation for a given combination of basal injection events of the first data set occurring within the duration of the long acting insulin medicament to t0 of the prospective meal event that discounts the contribution of the the injection events to Cbasal on a temporal basis by accounting for the absolute amount of long acting insulin medicament injected in each of the basal injection events, and a second equation for a given combination of bolus injection events of the first data set occurring within the duration of the short acting insulin medicament to t0 of the prospective meal event, different from the equation for the given combination of basal injection events, that discounts the contribution of the injection events to Cbolus on a temporal basis by accounting for the absolute amount of the short acting insulin medicament injected in each of the bolus injection events; and
using the first data set and the equations for discounting the contribution of Cbasal and Cbolus to calculate a total insulin on board IOBtotal of the subject, wherein the IOBtotal is calculated using the relation:
IOBtotal = IOBbolus + IOBbasal
			wherein,
IOB_bolus is calculated from a total amount of short acting insulin medicament injected into the subject indicated by the medicament records in the plurality of medicament records having injection event timestamps that are within the duration of the short acting insulin medicament to the given time t0, and
IOB_basal is calculated from a total amount of long acting insulin medicament injected into the subject indicated by the medicament records in the first data set having injection event timestamps that are within the duration of the long acting insulin medicament to the given time t0;
		using the IOB_total to calculate the short acting insulin medicament dosage for the prospective meal event for the subject; and
communicating the short acting insulin medicament dosage for the prospective meal event to (i) the subject for manual adjustment of the short acting insulin medicament dosage provided […] for the prospective meal event or (ii) to the insulin pen in the one or more insulin pens charged with the short acting insulin medicament for autonomous adjustment of the short acting insulin medicament dosage provided by the insulin pen in the one or more insulin pens for the prospective meal event; and
following communication of the short acting insulin medicament dosage and injection of the short acting insulin medicament dosage […], receiving a further insulin medicament event and corresponding timestamp […] based on the injection of the short acting insulin medicament dosage, and generating a further short acting insulin medicament dosage for a further prospective meal event based on the further insulin medicament event.

Step 2A Prong 1:
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of one or more processors and a memory (claims 1, 15 and 17) and a computer (claim 15) and a computer system and a non-transitory computer-readable data carrier (non-transitory CRM) (claim 17). That is, other than reciting one or more processors and a memory (claims 1, 15 and 17) and a computer (claim 15) and a computer system and a non-transitory CRM (claim 17), the claimed invention amounts to a human following (i.e., performing) a series of rules or steps store, obtain, analyze, manipulate (e.g. calculate), and output (e.g. communicate) the short acting insulin medicament dosage for the prospective meal event to the subject for manual adjustment of the short acting insulin medicament dosage for the prospective meal event. For example, but for the computer system and the non-transitory CRM, the claims encompass a person identifying and establishing a connection associated with the subject and used by the subject to apply the standing insulin regimen. Likewise, but for the computer system and the non-transitory CRM, the claims encompass a person obtaining two equations and using the insulin medicament records with the two equations to calculate a total insulin on board of the subject. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation (BRI), covers managing personal behavior or interactions between people but for the recitation of generic computer components, then 

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the one or more processors and the memory (claims 1, 15, and 17) and the computer (claim 15) and the computer system and the non-transitory CRM (claim 17) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or memory or processor performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see Specification at pg. 18, Ln. 18-21 and pg. 23, Ln. 25-31). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of one or more insulin pens that collects, transmits and/or outputs data. An insulin pen, which includes a plunger and a needle, is a conventional means for injecting insulin, operative in known fashion to dispense a portion of insulin through a needle upon actuation of the plunger (see Bashan et al., U.S. Pre-Grant Publication No. 2011/0275986, para. 0062; hereinafter Bashan’986). The additional element is not described by the applicant and is recited at 
The claims further recite the additional elements of a short acting insulin medicament and a long acting insulin medicament. A long acting insulin is a substance administered to a subject to fulfill basal metabolic needs, and a short acting insulin (i.e., a fast-acting insulin) compensates for sharp elevations in blood glucose levels following patient meals (see Bashan’986, para. 0004). Under practical application, the additional elements are merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more processors and the memory (claims 1, 15 and 17) and the computer (claim 15) and the computer system and the non-transitory CRM (claim 17) amount no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the one or more insulin pens (i.e., a device that collects, transmits, and/or outputs data) is considered extra solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and BuySAFE). Further, the prior art of record indicates that insulin pen(s) are well-understood, routine, conventional medical devices (see Bashan’986, “conventional insulin pens”; and the Specification, Pg. 1, Ln. 27-8, “More recently, additional types of delivery systems have been developed, such as insulin pens”). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a long acting insulin medicament and a short acting medicament are considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Long and short acting insulin medicaments are well-understood, routine, conventional medical substances (see Bashan’986; NPL document APIDRA®; and NPL document Levemir®). Well-understood, routine and conventional elements cannot 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 2012/0232520; hereinafter Sloan2012) in view of Krulevitch et al. (US 2011/0313395), Sloan et al. (US 2010/0295686; previously found in search; hereinafter Sloan2010) and Campbell et al. (US 2010/0017141).

Regarding claim 1, Sloan2012 teaches a device for adjusting a short acting insulin medicament dosage for a prospective meal event for a subject with a standing insulin regimen, wherein
the standing insulin regimen comprises a bolus insulin medicament dosage regimen with a short acting insulin medicament and a basal insulin medicament dosage regimen with a long acting insulin medicament ([0032] and Fig. 24 teach a medication dosage regimen; [0033] and Fig. 25 teach a long-acting insulin dosage regimen; and [0034] and Fig. 26 teach a fast-acting insulin dosage regimen. The Examiner notes that fast-acting and short-acting are terms used interchangeably in the art.);
the device comprises one or more processors and a memory, the memory storing ([0057] and Fig. 2 teach a health monitor device with a (configurable) microprocessor; and [0068] and Fig. 3 teach storing values in a memory of the health monitor device; and [0081] and Fig. 6A and 6B teach hardware of the health monitor device, to include a processor and a memory device for storing raw and/or analyzed data and instructions (see [0073]) for the display unit and/or analysis functions. [0073] teaches providing (using) any information that may be necessary to determine insulin on board.):
([0088, 0089] teach insulin types (long- and fast- acting), e.g. NOVOLOG®, e.g. LEVEMIR®. The Specification states at Pg. 24, Ln. 25 that NOVOLOG® is a short acting insulin medicament. The Specification also states at Pg. 24, Ln. 26-27 that short acting insulin medicament APIDRA® has known pharmacodynamics properties. The Examiner interprets any U.S. FDA approved insulin type as having known pharmacodynamics properties, including duration of action, as part of available prescribing information. As such, [0088, 0089] necessarily contain the duration of insulin action information. E.g., an NPL document from FDA.gov has been provided with the duration of action of NOVOLOG® (i.e., 3-5 h). [0089] also teaches data related to a current medication dosage regimen may be stored in the memory.), and
a basal duration of action profile for the long acting insulin medicament that is characterized by a duration of the long acting insulin medicament (See [0088, 0089] above.),
the memory further storing instructions that, when executed by the one or more processors, perform a method of:
identifying and establishing a connection to one or more insulin pens associated with the subject and used by the subject to apply the standing insulin regimen ([0367] teaches a communication module is configured to transmit data and/or receive data from a remote location (identifies and establishes a connection); and the remote location includes an insulin pen configured to deliver insulin to a patient with diabetes based on the analyte glucose level measured (associated with the patient). The Examiner notes that “used by… to apply…” is an intended use, which is not required to occur for the claim to be met.);
obtaining a first data set […] the one or more insulin pens used by the subject to apply the standing insulin regimen, the first data set comprising a plurality of insulin medicament records over a time course ([0092] teaches the integrated medication delivery system may be in the form of a drug delivery injection pen such as a pen-type injection device incorporated within the housing 610 of the health monitor device. [0448, 0449] teach historical data is data stored in a memory of the health monitor device. [0367] teaches a medication delivery device (e.g. insulin pen) delivers a drug to a patient and automatically updates with dosage information and/or determined analyte concentration. The Examiner interprets dosage information as the first data set.), each respective insulin medicament record in the plurality of medicament records comprising ([0332] teaches events e.g. insulin dosage and times (dosage information) may be recorded (indicated) along with date/time tags, automatically, by the health monitor device e.g. upon instrument reading. [0360] teaches a therapy administration period (i.e., a time course) and a measurement time profile.):
(i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective ([0449] teaches the health monitor device stores an event log including one or more events: analyte measurement readings (e.g., blood glucose readings), insulin dosage and times, meal-time records, medication time and/or dose records, and the like).
(ii) a respective type of insulin medicament injected into the subject from one of (a) the short acting insulin medicament and (b) the long acting insulin medicament (See previous citations. Also, [0449] teaches events and additional information may be input (e.g. in note records) into the health monitor device by a patient or by a health care professional. [0332] teaches note records may be recorded along with date/time tags. Fig. 8 teaches to display a list of available medication types 830 and receive medication type selection to calculate a recommended dosage. Fig. 11 teaches calculating for a long-acting and a fast-acting insulin.), and
(iii) a corresponding electronic injection event timestamp within the time course […] upon occurrence of the respective insulin medicament injection event (See previous citations. [0367] teaches an insulin pen can transmit/receive data to/from the communication module of the health monitor device and receives medication dosage information. [0092] teaches the integrated medication delivery system may be in the form of a drug delivery injection pen such as a pen-type injection device incorporated within the housing 610 of the health monitor device. [0182] teaches data can be date and/or time stamped.); and
responsive to receiving an indication of the prospective meal event associated with the subject at a given time t0, said given time t0 stored in the memory ([0155] teaches the health monitor device configured to recommend fast acting insulin dosage amounts based on non-fasting blood glucose measurements, such as mealtime (e.g., pre-meal) blood glucose measurements taken before breakfast, lunch and dinner (prospective meal events). [0154] teaches to recommend a long-acting and/or fast-acting insulin dosage based upon the current time of day. [0332] also teaches creating an event log (indication) for insulin dosage and times (including t0) and, alternately, for meal-times. The Examiner interprets an event log for breakfast, lunch, or dinner as an indication of the prospective meal event/a sign that the predicted event occurred at t0. [0449] teaches storing event logs in the memory.):
obtaining […] for a given combination of basal injection events of the first data set occurring within the duration of the long acting insulin medicament to t0 of the prospective meal event that discounts the contribution of the the injection events to Cbasal on a temporal basis by accounting for the absolute amount of long acting insulin medicament injected in each of the basal injection events ([0439] teaches duration of insulin action represented by a linear (equation) graph or a curvilinear (equation) graph and Table of %IOB (contribution) vs. %DIA Time (temporal basis). The Examiner interprets the type of insulin as long-acting or rapid-acting. Fig. 37 teaches setting up a bolus calculator including an “Active Insulin” feature and an Insulin calculator. The Examiner interprets graphs as obtained.), and […] for a given combination of bolus injection events of the first data set occurring within the duration of the short acting insulin medicament to t0 of the prospective meal event, […], that discounts the contribution of the injection events to Cbolus on a temporal basis by accounting for the absolute amount of the short acting insulin medicament injected in each of the bolus injection events (see previous citation.); and
using the first data set and […] for discounting the contribution of Cbasal and Cbolus to calculate a total insulin on board IOBtotal of the subject ([0073] teaches providing (using) any information that may be necessary to determine insulin on board. [0332] teaches dosage information (insulin medicament records). [0088] & [0089] necessarily teaches the bolus and basal durations of insulin action. Fig. 29 teaches calculating a medication dosage amount based on current analyte concentration, determining IOB amount (IOB_total), and subtracting (discounting) IOB amount, if any, from medication dosage amount to display recommended medication dose level. Also, Fig. 38 teaches accounting for a previous insulin dose, “Have you taken any rapid-acting insulin since X:XX?” The Examiner interprets X:XX as the first injection time t0), wherein the IOBtotal is calculated using the relation:
[…] (See Campbell, below)
wherein,
[…] a total amount of short acting insulin medicament injected into the subject indicated by the medicament records in the first data set having injection event timestamps that are within the duration of the short acting insulin medicament to the given time t0 (See previous citations. Fig. 13 teaches calculate recommended dosage of fast-acting insulin. [0115] teaches a recommended dosage is calculated for a selected medication type (e.g. fast-acting, e.g. long-acting) based on the current analyte concentration level. The Examiner interprets using Fig. 9 and 10 that a recommended long-acting insulin dosage being chosen first, e.g. upon waking but before eating. [0448] teaches previously obtained data may be stored; and may include blood glucose values, an amount of carbohydrate consumed, a time and date, and the like. [0449] teaches to automatically store an event log, e.g. insulin dosage and times, e.g. meal-time records, e.g. medication time and/or dose records; and duration of insulin action.), and
[…] a total amount of long acting insulin medicament injected into the subject indicated by the medicament records in the first 0 (See previous citations. Fig. 13 teaches calculate recommended dosage of long-acting insulin.);
using the IOB_total to calculate the short acting insulin medicament dosage for the prospective meal event for the subject ([0445] teaches in the bolus calculator may be programmed to subtract the patient’s IOB from the medication dosage to determine the recommended bolus dosage amount. The Examiner interprets the insulin dosage to be in accord with a meal event.);
communicating the short acting insulin medicament dosage for the prospective meal event to the insulin pen in the one or more insulin pens charged with the short acting insulin medicament for autonomous adjustment of the short acting insulin medicament dosage provided by the insulin pen in the one or more insulin pens for the prospective meal event (See previous citations. [0064] teaches to allow data communication between the health monitor device and an insulin delivery device. [0367] and Fig. 41A-B teach an insulin pen configured to deliver insulin. [0149] teaches using fast-acting insulin injections. [0447] teaches calculation of the recommended bolus dosage amount. The Examiner interprets the recommended bolus dosage amount as communicated to configure the insulin pen.);
[…]; and
following communication of the short acting insulin medicament dosage […] (see again [0064], [0367], Fig. 41A-B, [0149], [0447]), [… a further insulin medicament event…] (see Fig. 36 element 3603, meal times), and generating a further short acting insulin medicament dosage for a further prospective meal event based on the further insulin medicament event (See [0138], Table I-A. [0147] teaches displaying a modified adjusted dose level that is less than the adjusted dose level based on patient confirmation of a hypoglycemic event occurrence. [0139] teaches obtaining the modified adjusted dose level (a further dosage). The Examiner interprets the modified adjusted dose level as based on the current dosage level.)

Sloan does not explicitly teach
obtaining a third data set from one or more insulin pens,
a timestamp that is automatically generated by the respective insulin pen,
receiving an indication of injection of the dosage received,
communication of injection of the short acting insulin medicament dosage by the insulin pen in the one or more insulin pens or
receiving a further insulin medicament event and corresponding timestamp from the insulin pen in the one or more insulin pens based on the injection of the short acting insulin medicament dosage.

Krulevitch does teach
obtaining a third data set from one or more insulin pens (Abstract and [0038] teach electrical circuit components for a “smart” drug delivery pen, including a wireless transmitter-receiver. [0063] teaches amount of insulin to be injected is measured by the dosage sensor, retained in memory of the pen or transmitted.), 
a timestamp that is automatically generated by the respective insulin pen (Abstract teaches a “smart” drug delivery pen. [0030] teaches a cartridge configured to contain a drug (e.g. insulin). [0068] the momentary switch and processor would be able to determine the dosage injection event and duration; and the pen records such an event and the duration of the event into its memory. [0003] teaches automatically communicating delivered doses to a data management unit by recording the amount and time of insulin delivery. The Examiner interprets recording the time of an event as time stamping said event.),
receiving an indication of injection of the dosage received (Abstract, Fig. 1 & [0003] teaches the pen communicates delivered doses to the data management unit (DMU) by recording the amount and time of insulin delivery.),
following communication of injection of the short acting insulin medicament dosage by the insulin pen in the one or more insulin pens (see again Abstract, Fig. 1 & [0003].), and
([0068] the momentary switch and processor would be able to determine the dosage injection event and duration; and the pen records such an event and the duration of the event into its memory. [0003] teaches automatically communicating delivered doses to the DMU by recording the amount and time of insulin delivery. The Examiner interprets recording the amount and time as receiving an event and corresponding time stamp (e.g. for lunch). [0045] teaches injecting insulin per a protocol. [0054] teaches a Multiple Daily Injection protocol. [0057] teaches confirming the regimen with the required dosages for rapid acting at specified daily event (e.g. lunch) and rapid acting at a different (further) daily event (e.g. dinner). The Examiner interprets a further recording around dinner time.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the “smart” pen wireless transmitter-receiver of Krulevitch to transmit the insulin dosage information as taught by Sloan, with the motivation of helping the patient and the care provider stay on top of insulin therapy by automatically communicating delivered does to a data management unit and by recording the amount and time of insulin delivery (see Krulevitch at Para. 0003).

Sloan2012/Krulevitch does not teach 
an equation or 
a second equation that is different from the equation for the given combination of basal injection events. (Note: see dependent claims 5 & 7 for the basal equation and claim 9 for the bolus equation.)

Sloan2010 teaches 
an equation and a second equation that is different from the equation for the given combination of basal injection events ([0067] – [0071] teaches using data programmed within a memory regarding the user’s history of insulin delivery and glucose levels to calculate a bolus volume of insulin to deliver using a model such as set forth as: Remaining insulin = delivered_volume * (IATIME – time) / IATIME, where: Delivered_volume is the amount of insulin delivered (Sloan2012’s long-acting or rapid-acting), time is the time since the insulin was delivered, and IATIME is the user’s insulin action time, which is a measure of how long insulin remains active in an individual user’s body (of insulin on board). [0072] teaches those skilled in the art will understand that other models can be used to perform this estimation, e.g. decaying exponential model. The Examiner interprets “Remaining Insulin” as RIx, i.e., as Contribution / Cx. See also Fig. 2 & [0049], “rapid acting” and “long acting” insulin. The Examiner interprets RIbasal as the equation and RIbolus as the second equation that is as different as the equation of claim 9 is different.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the remaining insulin equation of Sloan2010 to enter remaining insulin information and to use this information as part of determining 

Sloan2012/Krulevitch/Sloan2010 does not explicitly teach 
IOBtotal = IOBbolus + IOBbasal; 
IOBbolus is calculated from […]; or
IOBbasal is calculated from […].

Campbell does teach 
IOBtotal = IOBbolus + IOBbasal (Fig. 2 teaches IOB Calculation Code 230. [0028] teaches IOBc is the calculated IOB value for the completed portion of the extended bolus (i.e., the completed IOB value). [0030] teaches the extended bolus IOB value IOBe; adding the scheduled IOB value IOBs and the completed IOB value IOBc; and IOBe = IOBc + IOBs. The Examiner interprets IOBe as IOBtotal; IOBs as IOBbolus; and IOBc as IOBbasal.);
IOBbolus is calculated from […] ([0029] teaches IOBs is calculated from IOBs = Vt * (Ts/D); Vt is the total volume of the extended bolus; Ts is the time for delivering the schedule portion of the extended bolus; and D is the duration of the extended bolus.); and
IOBbasal is calculated from […] ([0028] teaches IOBc is the IOB value for the completed portion of the extended bolus; and calculated as the sum of the IOB values calculated for each of the immediate bolus portions as follows: IOBc = IOB1 + … IOBn. The Examiner interprets determining insulin on board (IOBtotal) in Sloan2012 as summing remaining insulins of Sloan2010.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the IOB Calculation Code(s) of Campbell to program the bolus calculator as taught by Sloan2012/Krulevitch/Sloan2010, with the motivation to avoid delivering a bolus dose that would result in too much insulin (i.e., ‘insulin stacking’) (see Campbell at Para. 0003; and Sloan at para. 0438, “‘insulin stacking’”).

Regarding claim 4, Sloan2012/Krulevitch/Sloan2010/Campbell teaches the device of claim 1, wherein
IOBbasal is calculated from a total amount of long acting insulin medicament injected into the subject indicated by the medicament records in the first data set having injection event timestamps that are within the duration of the long acting insulin medicament to the given time t0 (The Examiner notes that this is a recitation from claim 1.), and 
each respective amount of long acting insulin medicament injected into the subject indicated by the medicament records in the first data set within the duration of the long acting insulin medicament (see claim 1 prior art rejection rejection) is discounted by an amount of time between when the respective amount of long acting insulin medicament was injected into the subject and the given time t0 in accordance with the stored basal duration of action profile for the long acting insulin medicament (Sloan2012 Fig. 28 & [0439] teaches IOB decreased over time; and Table of %IOB vs. %DIA Time; and a percent of insulin on board for a percent of elapsed time during the duration of insulin action. Sloan2012 [0440] also teaches facilitating a minimization of insulin stacking; taking the patient’s IOB into account; and dose determination information including insulin on board information. The Examiner interprets such a Table as exemplifying a long acting insulin with a row showing 100% decrease in IOB and a 100% increase in DIA Time. See also claim 1 prior art rejection.)

Regarding claim 5, Sloan2012/Krulevitch/Sloan2010/Campbell teaches the device of claim 4, wherein
the first data set indicates that the subject injected the long acting insulin medicament at a single time t1 within the duration of the long acting insulin medicament to the given time t0 (see claim 1 prior art rejection. The Examiner interprets dosage information as having recorded dosage event(s). Sloan2012 Fig. 13 teaches displaying recommended long-acting insulin dose. The Examiner interprets injecting the long acting insulin dose as a t0 event. Sloan2012 Fig. 27 teaches partial lockout is based on information about insulin (long-acting) administered within a preceding time period 2750. The Examiner interprets the preceding time period as from t0 to tn, which may or may not be t1. Sloan2012 Fig. 29 teaches subtract insulin on board amount, if any (if tn > t1), from medication dosage amount. The Examiner interprets long acting insulin as on board from a t0 injection (tn > t1). Sloan2012 Fig. 29 also teaches display recommended medication (long-acting) dose level 2980. The Examiner interprets injection (at t1) of a recommended (long acting) insulin dose level occurs at END of Fig. 29.), and 
the contribution Cbasal of the long acting insulin medicament at the time t1 to IOBbasal (The Examiner interprets Sloan2012’s IOBbasal = Cbasal at 0% DIA (t1) and previous IOBbasal as subtracted, if any (if t0 < t1 < tn), at t1.) is calculated as:
[…] (See Sloan2010 below)
wherein,
Dbasal is a dosage of the long acting medicament injected at time t1 (Campbell [0024] teaches data defining the specified delivery doses. Sloan [0439] teaches %IOB (%Cbasal) and %DIA Time (%Tbasal). The Examiner interprets data as defining a basal dose. The Examiner interprets IOBbasal at 0% DIA = Dbasal and 0% DIA = t1.),
Tbasal is the elapsed time between t1 and t0 (Campbell [0024] teaches data representing a time elapsed (between t0 and t1). The Examiner interprets some data as representing elapsed time between the first and second injection.),
fbasal(Tbasal) is a linear or non-linear function of Tbasal having a positive value of DIAbasal, or less, for any value Tbasal (Sloan2012 [0439] teaches DIA time may be represented as linear or curvilinear. The Examiner notes that only one of the function types is required for the claim to be met. See also Sloan2010 [0067], “Remaining insulin” equation. The Examiner interprets a linear function of IOB (fbasal) as a function of the elapsed time (Tbasal) between the first and second injection.), and
basal is the duration of the long acting insulin medicament obtained from the basal duration of action profile (The Examiner interprets DIA time as DIAbasal.)

Further, Sloan2010 [0067] – [0072] teaches the equation for calculating Cbasal may be represented as a linear equation or an exponential decay, linear in the following proof:
                
                    
                        
                            C
                        
                        
                            b
                            a
                            s
                            a
                            l
                        
                    
                    =
                    
                        
                            D
                        
                        
                            b
                            a
                            s
                            a
                            l
                        
                    
                    *
                    
                        
                            (
                            D
                            I
                            
                                
                                    A
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                
                            
                            -
                            
                                
                                    f
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                
                            
                            (
                            
                                
                                    T
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                
                            
                            )
                        
                        
                            D
                            I
                            
                                
                                    A
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                
                            
                        
                    
                
            
                
                    R
                    e
                    m
                    a
                    i
                    n
                    i
                    n
                    g
                     
                    i
                    n
                    s
                    u
                    l
                    i
                    n
                    =
                    D
                    e
                    l
                    i
                    v
                    e
                    r
                    e
                    d
                    V
                    o
                    l
                    u
                    m
                    e
                    *
                    
                        
                            I
                            A
                            T
                            I
                            M
                            E
                            -
                            t
                            i
                            m
                            e
                        
                        
                            I
                            A
                            T
                            I
                            M
                            E
                        
                    
                
            ,
Substituting for the parameters
Remaining insulin = Cbasal, 
DeliveredVolume = Dbasal, 
IATIME = DIAbasal, and 
time = Tbasal = fbasal(Tbasal), thus
                
                    
                        
                            C
                        
                        
                            b
                            a
                            s
                            a
                            l
                        
                    
                    =
                    
                        
                            D
                        
                        
                            b
                            a
                            s
                            a
                            l
                        
                    
                    *
                    
                        
                            D
                            I
                            
                                
                                    A
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                
                            
                            -
                            
                                
                                    f
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                
                            
                            (
                            
                                
                                    T
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                
                            
                            )
                        
                        
                            D
                            I
                            
                                
                                    A
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                
                            
                        
                    
                
            ,

Quod erat demonstrandum / QED. The Examiner interprets Sloan2010’s Remaining insulin equation applied for a long-acting insulin as the Contribution equation as applied.
		
		
Regarding claim 6, Sloan2012/Krulevitch/Sloan2012/Campbell teaches the device of claim 5, wherein f_basal(T_basal) is T_basal (see analogous claim 5 prior art rejection. The Examiner interprets Sloan2010’s equation “time” parameter as Tbasal.)

Regarding claim 7, Sloan2012/Krulevitch/Sloan2010/Campbell teaches the device of claim 4, wherein
the first data set indicates that the subject injected the long acting insulin medicament at a time t1 and a time t2 within the duration of the long acting insulin medicament to the given time t0 (see previous citations for injection events and date/time tags in claim 1 prior art rejection.), and 
the contribution Cbasal1 of the long acting insulin medicament at the time t1 to IOB_basal is calculated as (see claim 5 prior art rejection. The Examiner interprets/substitutes variables into Sloan2010’s remaining insulin (IOB) (Contribution) equation as appropriate):
                        
                            
                                
                                    C
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    1
                                
                            
                            =
                            
                                
                                    D
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    1
                                
                            
                            *
                            
                                
                                    (
                                    D
                                    I
                                    
                                        
                                            A
                                        
                                        
                                            b
                                            a
                                            s
                                            a
                                            l
                                        
                                    
                                    -
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            a
                                            s
                                            a
                                            l
                                        
                                    
                                    (
                                    
                                        
                                            T
                                        
                                        
                                            b
                                            a
                                            s
                                            a
                                            l
                                            1
                                        
                                    
                                    )
                                
                                
                                    D
                                    I
                                    
                                        
                                            A
                                        
                                        
                                            b
                                            a
                                            s
                                            a
                                            l
                                        
                                    
                                
                            
                        
                     (see Sloan2010 [0067] – [0072])
	wherein,
Dbasal1 is a dosage of the long acting medicament injected at time t1 (Sloan2010 Delivered volume = Dbasal1.),
Tbasal1 is the elapsed time between t1 and t0 (Sloan2010 time = Tbasal1),
fbasal1(Tbasal1) is a linear or non-linear function of Tbasal1 having a positive value of DIAbasal, or less, for any value T_basal1 (Sloan2010 time = Tbasal1 = 1*Tbasal1 = fbasal1(Tbasal1) (linear or nonlinear)), and
DIAbasal is the duration of the long acting insulin medicament obtained from the basal duration of action profile (Sloan2010 IATIME = DIA time of Sloan2012 = DIAbasal), and
the contribution Cbasal2 of the long acting insulin medicament at the time t2 to
basal is calculated as (see claim 5 prior art rejection and previous citations):	                        
                            
                                
                                    C
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    2
                                
                            
                            =
                            
                                
                                    D
                                
                                
                                    b
                                    a
                                    s
                                    a
                                    l
                                    2
                                
                            
                            *
                            
                                
                                    (
                                    D
                                    I
                                    
                                        
                                            A
                                        
                                        
                                            b
                                            a
                                            s
                                            a
                                            l
                                        
                                    
                                    -
                                    
                                        
                                            f
                                        
                                        
                                            b
                                            a
                                            s
                                            a
                                            l
                                        
                                    
                                    (
                                    
                                        
                                            T
                                        
                                        
                                            b
                                            a
                                            s
                                            a
                                            l
                                            2
                                        
                                    
                                    )
                                
                                
                                    D
                                    I
                                    
                                        
                                            A
                                        
                                        
                                            b
                                            a
                                            s
                                            a
                                            l
                                        
                                    
                                
                            
                        
                     (see Sloan2010 [0067] – [0072])

wherein,
Dbasal2 is a dosage of the long acting medicament injected at time t2 (see analogous previous citations),
Tbasal2 is the elapsed time between t2 and t0 (see analogous previous citations),
fbasal(Tbasal2) is a linear or non-linear function of Tbasal2 having a positive value of DIAbasal, or less, for any value Tbasal2 (see analogous previous citations. The Examiner notes for all such claim limitations that elapsed time is an absolute (positive) value and time values, e.g. DIA, are positive.)

Regarding claim 8, Sloan2012/Krulevitch/Sloan2010/Campbell teaches the device of claim 1, wherein
IOBbolus is calculated from a total amount of short acting insulin medicament injected into the subject indicated by the medicament records in the first data set having injection event timestamps that are within the duration of the short acting insulin medicament to the given time t0 (The Examiner notes that this is a recitation from claim 1),
each respective amount of short acting insulin medicament injected into the subject indicated by the medicament records in the first data set within the duration of the short acting insulin medicament (see previous citations) is discounted by an 0 in accordance with the stored bolus duration of action profile for the short acting insulin medicament (Sloan2012 Fig. 28 & [0439] teaches Table of %IOB vs. %DIA Time a % IOB for a time during the duration of insulin action (DIA). Sloan2012 [0440] teaches facilitating a minimization of insulin stacking; taking the patient’s IOB into account; and dose determination information including IOB information. The Examiner interprets the insulin as a fast acting insulin with a 100% decrease in IOB for a 100% increase in DIA Time. See Sloan2012 Fig. 38 elements 3803 and 3804 for more information. See also claim 1 prior art rejection.)	

Regarding claim 9, claim 9 is analogous to claim 5 (when the Examiner interprets insulin as fast-acting insulin). The subject matter of claim 9 is essentially defined in terms of a device, which is technically corresponding to claim 5. Since claim 9 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
		
Regarding claim 10, claim 10 is analogous to claim 6. The subject matter of claim 10 is essentially defined in terms of a device, which is technically corresponding to claim 6. Since claim 10 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Regarding claim 11, claim 11 is analogous to claim 7. The subject matter of claim 11 is essentially defined in terms of a device, which is technically corresponding to 

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 15 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Further, Sloan2012 teaches
communicating the short acting insulin medicament dosage for the prospective meal event to (i) the subject for manual adjustment of the short acting insulin medicament dosage provided by the insulin pen in the one or more insulin pens for the prospective meal event (See claim 1 prior art rejection. [0447] teaches calculation of the recommended bolus dosage amount. [0266] teaches medication dosage information associated with the medication delivery system may be displayed on a display unit disposed on the housing of the health monitor device. [0367] teaches manual entry of dosage changes input into the health monitor device. See Fig. 38, “Suggested Dose: Adjust if needed” and “Dose Details: User change”. [0149] teaches to use fast-acting insulin injections. [0049] and Fig. 41A-B teach a health monitor device (e.g. an insulin pen) configured with a rotation-based input unit.) 

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1 and 15. Since claim 17 is analogous to claims 1 and 15, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 15. Further, Sloan teaches a non-transitory computer-readable media data carrier (See Sloan2012 [0103] & [0244].)

Claim 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan2012 in view of Krulevitch, Sloan2010 and Campbell and further in view of Schmidt et al. (see PTO-892 NPL Document).
	
Regarding claim 2, Sloan2012/Krulevitch/Sloan2010/Campbell teaches the device of claim 1, wherein the memory further stores:
	(i) an insulin sensitivity factor for the subject (Sloan2012 [0449] teaches insulin sensitivity (e.g. correction factor), carbohydrate ratio, the user’s target blood glucose level, duration of insulin action, etc. information may be stored in the memory.),
	(ii) a carb to insulin ratio for the subject (Sloan2012 [0449] teaches carbohydrate ratio), and
	(iii) a target blood glucose level of the subject (BG_ref) (Sloan2012 [0449] teaches the user’s target blood glucose level), and

obtaining a second data set, the second data set comprising a plurality of autonomous glucose measurements of the subject and, for each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made (Sloan2012 [0332] teaches events e.g. measurement readings may be recorded along with date/time tags. Sloan2012 [0448] teaches historical data i.e., data stored in memory. Sloan2012 [0449] also teaches storing analyte measurement readings (e.g. blood glucose readings) automatically or manually.), and wherein 
the using the IOBtotal to calculate the short acting insulin medicament dosage (Bolus) for the prospective meal event for the subject using the expression (see previous citation. Sloan2012 [0051] teaches medication dose calculation functions. Sloan2012 [0058] teaches a medication dosage calculation mode for estimating a medication dosage amount based on information stored in the health monitor device. Sloan2012 [0077] teaches a medication dose calculation function may be configured to perform bolus determination when a test strip sample analysis is performed within a predetermined time period of a meal event e.g. one hour prior to a meal time. Sloan2012 [0459] teaches at least one medication (e.g. insulin) bolus calculator. Sloan2012 Fig. 35 teaches calculator setup.):
[…]
		wherein,
(see previous citation),
Food ingested in g CHO is estimated based on type of the prospective meal event (see previous citation. Sloan2012 [0155] teaches mealtime (e.g. pre-meal). Sloan2012 [0072] teaches estimate carbohydrate amount planned to be ingested. Sloan2012 Fig. 37 element 3721 teaches grams g. The Examiner interprets g CHO as grams of carbohydrate.),
Carb to Insulin ratio is the stored carb to insulin ratio of the subject (see previous citation),
BG is present blood glucose of the subject obtained from the second data set (see previous citation),
BG_ref a target blood glucose of the subject (see previous citation), and
ISF is the insulin sensitivity factor of the subject (see previous citation).

Sloan2012/Krulevitch/Sloan2010/Campbell does not explicitly teach
                
                    B
                    o
                    l
                    u
                    s
                    =
                     
                    
                        
                            F
                            o
                            o
                            d
                             
                            i
                            n
                            g
                            e
                            s
                            t
                            e
                            d
                             
                            i
                            n
                             
                            g
                             
                            C
                            H
                            O
                        
                        
                            C
                            a
                            r
                            b
                             
                            t
                            o
                             
                            I
                            n
                            s
                            u
                            l
                            i
                            n
                             
                            r
                            a
                            t
                            i
                            o
                        
                    
                    +
                    
                        
                            B
                            G
                            -
                            B
                            G
                            _
                            r
                            e
                            f
                        
                        
                            I
                            S
                            F
                        
                    
                    -
                    I
                    O
                    
                        
                            B
                        
                        
                            t
                            o
                            t
                            a
                            l
                        
                    
                
            

Schmidt teaches the complete bolus insulin equation as follows (at pg. 2, at the bottom of page):
                
                    B
                    o
                    l
                    u
                    s
                     
                    i
                    n
                    s
                    u
                    l
                    i
                    n
                    =
                     
                    
                        
                            C
                            H
                            O
                        
                        
                            I
                            C
                            R
                        
                    
                    +
                    
                        
                            C
                            u
                            r
                            r
                            e
                            n
                            t
                             
                            B
                            G
                            -
                            T
                            a
                            r
                            g
                            e
                            t
                             
                            B
                            G
                        
                        
                            C
                            F
                        
                    
                    x
                    P
                    S
                    -
                    I
                    O
                    B
                
            
Pg. 2, Para. 2, Ln. 1-4: the insulin to carbohydrate ratio (ICR) is patient specific; and is the amount of CHO needed to match the BG lowering effect of 1 unit of rapid-acting insulin.
Pg. 2, Para. 2, Ln. 1-3: the correction factor (CF) is patient specific; and is the decrease in BG level caused by 1 unit of subcutaneously injected rapid-acting insulin. The Examiner interprets CF as ISF.
Pg. 2, Para. 6, Ln. 2 teaches current psychological state (PS) of the patient. The Examiner interprets PS = 1.
Pg. 2, Para. 6, Ln. 6-7: If insulin from previously administered boluses is still active, insulin on board (IOB) should be subtracted. The Examiner interprets IOB as IOBtotal.

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Schmidt with teaching of Sloan2012/Krulevitch/Sloan2010/Campbell since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Sloan2012/Krulevitch/Sloan2010/Campbell or Schmidt. The bolus equation (as taught by Schmidt) does not change or affect bolus calculator and medication dose related functions of the multi-function analyte monitor device and methods of Sloan2012/Krulevitch/Sloan2010/Campbell. Performing calculations using the bolus calculator would be performed the same way even with the addition of the complete 

Regarding claim 3, Sloan2012/Krulevitch/Sloan2010/Campbell/Schmidt teaches the device of claim 2, wherein
the type of the prospective meal event is one of "breakfast," "lunch," and "dinner," and wherein the memory stores a different Food ingested in g CHO value for each type of the prospective meal event (Sloan2012 [0155] teaches mealtime (e.g. pre-meal) and breakfast, lunch, and dinner. Sloan2012 [0072] teaches a food database. Sloan2012 Fig. 37 teaches counting carbs using an advanced calculator option and setting a carb to insulin ratio by time of day. Sloan2012 [0154] teaches time of day consideration determined by analyzing trends of previous data stored in the memory. Sloan2012 [0161] teaches recommending a change in a fast acting insulin dosage amount for a particular meal (i.e., “that” meal) by analyzing a historical average of blood glucose values for the particular meal. Sloan2012 [0427] teaches established meal content, meal composition for each entry, and recommendation on the type of meal(s) to be consumed for the remainder of the day or time period. The Examiner interprets each meal entry as having its own recorded carb amount.)

Regarding claim 12, Sloan2012/Krulevitch/Sloan2010/Campbell/Schmidt teaches the device of claim 2, wherein 
(Sloan2012 [0341] teaches the health monitor device configured to make two or more measurements of glucose to calculate glucose level over a period of time e.g. two or more measurements spaced 5 minutes apart.)

Regarding claim 13, Sloan2012/Krulevitch/Sloan2010/Campbell/Schmidt teaches the device of claim 2, wherein the device further comprises
	a wireless receiver (Sloan2012 [0366] the communication module 220 is configured to include a wireless communication module configured for bi-directional (e.g., 2-way) communication with other devices to transmit and/or receive data to and from the health monitor device.), and
	wherein 
the second data set is obtained wirelessly from a glucose sensor affixed to the subject (Sloan2012 [0065] teaches the wireless communication section of the communication interface 220 may be configured for any suitable wireless communication mechanism to enable the health monitor device with a medication dose calculation function for communication with other devices such as analyte monitoring devices. Sloan2012 [0434] teaches a continuous glucose monitoring device (CGM), i.e., an analyte monitoring device. Sloan2012 [0002] recites the Freestyle® blood glucose monitoring system (see also Applicant’s Specification at pg. 33, Ln. 8.) Sloan2012 [0098] teaches an on-body patch sensor device.) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan2012 in view of Krulevitch, Sloan2010 and Campbell and further in view of NPL document “NovoLog®” (see previous PTO-892; hereinafter NovoLog).

Regarding claim 14, Sloan2012/Krulevitch/Sloan2010/Campbell teaches the device of claim 1, wherein
the short acting insulin medicament consists of a single insulin medicament having a duration of action […] or a mixture of insulin medicaments that collectively have a duration of action […] (see previous citations. Sloan2012 [0367] teaches an insulin pen is configured to deliver a drug e.g. insulin. Sloan2012 [0088] teaches fast-acting insulin types like NOVOLOG® and long-acting insulin types like LEVEMIR®. The Examiner interprets these marketed insulins as each having a known duration of action.), and
the long acting insulin medicament consists of a single insulin medicament having a duration of action that is between 12 and 24 hours or a mixture of insulin medicaments that collectively have a duration of action that is between 12 and 24 hours (see previous citations. Sloan2012 [0119] teaches LANTUS® is a long-acting insulin that has up to a 24 h duration of action.)

Sloan2012/Krulevitch/Sloan2010/Campbell may not teach that is between three and eight hours.
information/labels regarding the definition of a short-acting insulin that constitute nonfunctional descriptive information (i.e., inherent characterization) (i.e., duration of action) that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of the information/labels regarding the definition of a short-acting insulin despite the definition governing the brands of insulin that read on the limitation (i.e., fast-acting may or may not be equivalent to short-acting depending on the duration of action of a brand of insulin.) Sloan does not describe the information as it is a defining feature of any insulin. The Examiner interprets that is between three and eight hours to be a definition used to help the Applicant define what constitutes a short-acting insulin (out of all available insulins). Because Sloan teaches registered trademark insulin types with defining features listed elsewhere in prescribing information, substituting the information/labels of the claimed invention for the information/labels of the prior art with a reliable secondary reference (i.e. prescribing information NPL document NovoLog®) would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the brand name of insulin applied to the prior art with the duration of action claim limitation using prescribing information as a secondary reference because the results would have been predictable. (MPEP 2112.01, Section III; and see also In re Ngai, Ex Parte Breslow).

Additionally, NovoLog teaches 
 (see NovoLog, pg. 12, Section 12.2, Para. 2, Ln. 3.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of an insulin with a certain duration of action with teaching of Sloan2012/Krulevitch/Sloan2010/Campbell since it would be obvious to incorporate the given features (rather, the given information) of NovoLog with the teaching of Sloan2012/Krulevitch/Sloan2010/Campbell given the finite number of possible ways to define an insulin duration of action (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of filing, to define the insulin durations of action and incorporate the information into the device and methods of Sloan2012/Krulevitch/Sloan2010/Campbell since there are a finite number of known durations of action for each marketed insulin (i.e., publically available information) to the recognized need (i.e., disclosure of insulin specifications) and one of ordinary skill in the art could have pursued the known potential solutions (rather, the publically available drug information) with a reasonable expectation of success (the material safety data are known).
	
Response to Arguments
Note: On 2/11/2022, Applicant’s representative gave the Examiner authorization to update claims 15 and 17 with an Examiner’s Amendment to reflect the changes that removed the rejection of claims 1-14 under 35 U.S.C. § 101. Because all the claims are not in condition for allowance, the Examiner cannot enter an Examiner’s Amendment. The Examiner suggests incorporating the amendments of Claim 1 to the remaining independent claims.

Claim Objections
Regarding the objection(s) to Claims 1, 15 and 17, the Applicant has amended these claims to overcome each basis of objection. The objections are withdrawn.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-15 and 17, the Applicant has cancelled Claim 16, rendering the rejection of that claim moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments and amendments and finds them persuasive in part. By amending only claim 1 (and its dependent claims 2-14) to recite a combination of additional elements “communicating the short acting insulin medicament dosage… to the insulin pen… charged with the short acting insulin medicament for autonomous adjustment of the short acting insulin medicament dosage provided by the insulin pen”, the claims as a whole integrate the management of personal behavior or interactions between people into a practical application. Specifically, the additional elements recite an improvement to another technology by having the device output the correct adjustments to the pen for autonomous adjustment. Thus, the claims are eligible because the independent claims are not directed to the recited judicial exception (Step 2A = NO). Because Claim 15 and 17 continue to recite the manual adjustment of the dosage (the computer adjustment being optional), these claims remain directed to Certain Methods of Organizing Human Activity.

The Examiner has attempted to address all of the arguments presented for claims 15 and 17 by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
Previous responses to Applicant:
“While a "drug formulation" necessarily requires humans to act in order to create it, the mere act of requiring humans to act to implement an invention does not make the invention directed to a "certain method of organizing human activity," because the organized human activity is not the purpose of the claimed invention” (Remarks filed 12/04/2020, pg. 5). The Examiner noted that no drug formulations are made, even if a step was added to the claims for adjusting the amount of a drug intended for administration.
“Example 38 of the Guidance is comparable to the present claims as characterized, as, absent the computer components, it also amounts to "a human following a series of rules or steps in order to determine [whether a model result is satisfactory]."” (Remarks filed 12/04/2020, pg. 5). The Examiner submitted that the Applicant’s does not recite a model or a simulation. As such, the example had no bearing on the facts of the present application.
“a model of the patient's "insulin on board," or IOB, as noted in paragraph [0011] of the application as published” (Remarks filed 12/04/2020, pg. 7). The Examiner respectfully submitted that the feature was not recited and as described in the Remarks was not an additional element. The Examiner noted that she believes the model has been recited in a different Application 16/327,502 of the inventors, and the Examiner’s 
“The present claims differ from Example 46, claim 4 essentially only on the grounds that they are concerned with measuring the health of a single human over many measurements rather than measuring the health of many animals in one particular measurement.” (Remarks filed 12/04/2020, pg. 9). The Examiner submitted that the claims as drafted were not comparable to Example 46 claim 4 for the disclosed reason. The Applicant’s claim was directed to obtaining data from one or more insulin pens, insulin pens which were not recited as patient specific.
Additionally, the Examiner notes that Applicant previously argued “that… the insulin pens are used in order to actually implement the contemplated solution”. (Remarks filed 12/04/2020, pg. 11). The Examiner noted that the communicating step option (i) does not help to advance prosecution as a person is instructed to manually adjust the dose. Merely adding an adjusting step or a performing step does not appear sufficient for advancing prosecution.
“Applicant has amended the present claims in order to recite a “model” having specific aspects and has amended the claims in order to recite that the device is specific to a particular patient” (Remarks filed 6/10/2021, pg. 21). The Examiner respectfully submits that the Applicant has not amended to recite a “model” feature as drafted.
“a published dose response curve… may be used in order to model the f_basal(T_basal) term. This dose response curve thus is believed to function as a non-generic “model” which is comparable to the open-ended circuit model of Example 38”  Applicant does not recite a “model” or a “simulation”. Upon further review, regardless, the Example 38 still has no bearing on the facts of the present application, since the audio mixer is a different field of technology compared to medical devices and other health-related technology (i.e., a computer that applies the recited equations). The equations are part of the instructions that a human follows with or without interacting with general computer components. Please see Example 39, which discusses a model that a human cannot execute without using a tool (the machine learning model) through interaction with a computer. A machine learning model is a tool / additional element, whereas the Applicant’s equations are not. Only additional elements can provide a practical application or an inventive concept.
“recite that an insulin pen (such as insulin pen 104) is associated particularly with the subject, in order to ensure that the insulin pens are "recited as patient specific" as per point (f) of the Office's arguments” (Remarks filed 6/10/2021, pg. 22). The Examiner respectfully submits that Example 46 is used in this field of technology and is potentially comparable, like Example 39. In Example 46, claim 2 is eligible because “limitation (d) specifies that the monitoring component automatically sends a control signal to the feed dispenser to dispense a therapeutically effective amount of supplemental salt and minerals mixed with the feed when the analysis results for the animal indicate that the animal is exhibiting an aberrant behavior pattern indicative of grass tetany” (emphasis added).
“recite the use of a dose response curve model” (Remarks filed 6/10/2021, pg. 22). The Examiner respectfully submits that a “dose response curve model” has neither 

Applicant argues presently:
a. “the claimed limitations, when viewed as a whole, are directed toward significantly more than the alleged abstract idea…” (Remarks, pg. 19-20).
Regarding a.: For claim 1, the Examiner respectfully submits that the point is moot, claim 1 having demonstrated integration of the abstract idea into a practical application. For claims 15 and 17, the Examiner respectfully disagrees and suggests incorporating the features discussed for claim 1 into claims 15 and 17.

b. “Example 38's recitation of a particular system of equations for modeling variations in audio output - which did not present any eligibility issues - is alleged to have no similarities to the present claims. Elsewhere in the Action, it is acknowledged that a system of equations for modeling an impact of past insulin on a patient's present physiology would constitute a "model" having this desired output, with the Action summarizing Sloan2010 as teaching an insulin model provided by one particular equation on page 23 thereof. The reason for this distinction is not known” (Remarks, pg. 20).
Regarding b.: The model of Example 38 has no bearing on the facts because the model of Example 38 is a simulation that, at least as recited, does not encompass a series of rules or steps a person would follow, unlike the instant application.

c. “they do not recite a "practical application" as in Example 39” (Remarks, pg. 21).
Regarding c.: The Examiner respectfully submits that Example 39 does not recite a judicial exception (e.g., an abstract idea) and is subject matter eligible in Step 2A Prong 1, prior to any practical application analysis.

d. “The mathematical functions recited in a machine learning model are of greater complexity than the functions recited in the present claims, but this by itself would not represent a point of distinction; the functions of a trained machine learning model would be just as fixed, deterministic, and data-dependent as the present functions” (Remarks, pg. 23).
Regarding d.: It is not in the nature of this Examiner to question court decisions or wonder why training a machine learning model on specific data and then using that model is subject matter eligible at Step 2A Prong 1 of the Subject Matter Eligibility analysis by removing the claims from reciting an abstract idea or any other judicial exception. The Examiner notes that this court decision is useful to applicants looking to overcome a 101 rejection, as is the suggestion that the Examiner provided to Applicant regarding claims 1-14.

e. “these claim amendments provide for: following communication of the short acting insulin medicament dosage and injection of the short acting insulin medicament dosage by the insulin pen in the one or more insulin pens, receiving a further insulin medicament event and corresponding timestamp from the insulin pen in the one or and generating a further short acting insulin medicament dosage for a further prospective meal event based on the further insulin medicament event” (emphasis added) (Remarks, pg. 24).
Regarding e.: The Examiner respectfully submits that the amendment serves at best to narrow the claims for prior art rejection rather than provide practical application or significantly more. The receiving, transmitting and outputting (necessarily generating to output) data between two technologies is considered mere data gathering over a network / insignificant extra-solution activity unless that data is then used to communicate back to an insulin pen a dosage recommendation for autonomous adjustment by the insulin pen (option (ii)) as recited in claim 1. The Examiner strongly suggests amending claims 15 and 17 according to claim 1.

f. “Applicant believes that the provision of sensor data from the paired insulin pen after the actual injection of the dosage based on the recommendation, which is then used to compute further recommendations, would do likewise” (Remarks, pg. 25).
Regarding f.: The Examiner respectfully disagrees and submits that the final step added in amendment appears to be additional data analysis and mere data gathering over a network, with perhaps the intended use of controlling the operation of the insulin pen the next time a recommended dose is sent for autonomous adjustment or manual adjustment, the option (i) of manual adjustment not fitting the example 46 as manual adjustment removes the controlling another technology aspect.



Rejections under 35 U.S.C. §103
Regarding the rejection of Claims 1-15 and 17, the Applicant has cancelled Claim 16, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons or the responses previously given. Applicant argues:

a. “Sloan contemplated event logging, contemplated real-time measurements, and inserted a catch-all term stating that “any other information as may be necessary to determine the selected bolus dosage amount” may be used in calculations, but did not provide any reason to think that this encompassed past data that Sloan was logging for an entirely unrelated purpose” (Remarks, pg. 26-27).

Regarding a.: The Examiner respectfully submits that given BRI, Sloan2012 (the primary reference) teaches or renders obvious the claimed features. Additional teachings of Sloan2012, necessitated by amendment, clarify what calculations are of concern to Sloan2012. Sloan2010 teaches the equations for Contribution of insulin (remaining insulin equations). Whether or not the primary reference itself finds combination with this feature to be obvious, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify the 

b. “Applicant has emphasized these distinctions… requiring a given time t0 would be stored in the memory and providing that the stored data set include insulin medicament records that preceded this point in time” (Remarks, pg. 27).

Regarding b.: The Examiner respectfully submits the basis of rejection. Given the broadest reasonable interpretation (BRI), Sloan2012 teaches or renders obvious the amended claim features. For example, Sloan2012’s bolus calculator determines an insulin dose (e.g. long-acting) based on the insulin on board (Sloan2010’s remaining insulin) (see Fig. 29, see also Fig. 37, “Active Insulin” feature of the bolus calculator) based a previous injection (Sloan2010’s delivered volume), and the delivery time of the elapsed time in Sloan2010 can be interpreted as X:XX (t0) taken into account in Sloan2012 Fig. 38, likely by the “Active Insulin” feature or the Insulin calculator of the bolus calculator (see Sloan2012 Fig. 37).

c. “… further required that the claims obtain an equation for a given combination of basal injection events… as well as a separate equation for a given combination of bolus injection events” (Remarks, pg. 27).
Regarding c.: The Examiner respectfully submits the basis of rejection as necessitated by amendment. Given BRI, the equations are separate/different as much as the equations are separate/different in the claims 5 and 9 prior art rejections (the type of insulin is long acting or fast acting to calculate remaining basal or bolus insulin / contribution of basal or bolus insulin).

d. “the specific pairing of governing models does not appear to make sense
outside of the context of the continuously operating insulin pump which can undergo a failure” (Remarks, pg. 28).
Regarding d.: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the remaining insulin calculation of Sloan2010 to enter remaining insulin information and to use this information as part of determining IOB as taught by Sloan2012/Krulevitch (see Sloan2012 at Fig. 29), with the motivation of improving hazard mitigation (by avoiding unwanted hypoglycemic hazards) during insulin delivery management (see Sloan2010 at para. 0113).

e. “An attempt to bring in the isolated teaching of Sloan2010's "equation" by taking half of Sloan2010's system of equations and changing half of the terms in that system of equations, then applying it to all of the data of Sloan2012, would amount to improperly picking and choosing features from different references without regard to the teachings of the references as a whole” (Remarks, pg. 29).
Regarding e.: The Examiner respectfully disagrees and submits that the examiner is not combining the references indiscriminately. Using the bolus calculator feature of Sloan2012 to calculate remaining insulin is merely modifying the calculations of Sloan2012 with an equation of Sloan2010 to output additional calculation results. It is not e.g., adding an equation to a system of equations. Even if it were, adding an equation to a system of equations does not affect a system of equations to the point of affecting the functioning of a modified reference. The opposite, removing an equation from a system of equations, can affect the functioning of a calculation feature if the number of equations became less than the number of unknowns. The Examiner notes it takes 1 equation to solve for Remaining Insulin.

f. “this bolus-based-on-basal equation from Sloan2010” (Remarks, pg. 29).
Regarding f.: The Examiner respectfully disagrees and submits that the equation is a remaining insulin equation, wherein the insulin type can be fast or long acting. The type of insulin does not affect the calculation of the amount remaining; that is, the type of insulin in the remaining insulin equation acts as a label. See also the label applied to the basal) and the label applied to the contribution equation in claim 9 (Cbolus).

Regarding the rejection of claims 2-15 and 17, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claims from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Yodfat et al. (EP 2 445 407) for teaching a method and device for improving glycemic control based on residual insulin.
Ruchti et al. (US 2013/0165901) for teaching systems and methods for determining insulin therapy for a patient.
Bashan et al. (WO 2012/177963) for teaching systems, methods and devices for achieving glycemic balance.
Booth et al. (US 2016/0117481) for teaching subcutaneous outpatient management, insulin-related equations (1) – (17C), and insulin characteristics (Fig. 2G).
Booth et al. (US 2015/0217055) for teaching insulin management and insulin-related equations and scripts.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





                                                                                                                                                                               /J.M.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626